Citation Nr: 1311559	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-49 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to April 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, denied service connection for tinnitus.  


FINDING OF FACT

The Veteran's tinnitus had its onset during active duty service due to combat noise exposure.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to combat noise exposure during her deployment to Southwest Asia.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record demonstrates the presence of bilateral tinnitus.  The Veteran was diagnosed with tinnitus upon VA audiological examination in January 2010.  She has also consistently reported experiencing intermittent bilateral tinnitus since her deployment to Iraq in 2007.  The Veteran is considered competent to report the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent, such as tinnitus); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Service treatment records are negative for treatment or complaints related to the Veteran's hearing or tinnitus.  She denied experiencing ringing in her ears during an October 2007 post-deployment health assessment, but reported exposure to loud noises.  While there is no documentation of tinnitus during service, personnel records show that the Veteran is in receipt of the combat medical badge and has reported exposure to loud noises during combat.  The noise exposure described by the Veteran is consistent with the circumstances of her combat service in Iraq.  38 U.S.C.A. § 1154(b) (West 2002).  The Board therefore finds that the evidence establishes the presence of current disabilities and an in-service injury, i.e. acoustic trauma.  

In Reeves v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) found that the combat presumption contained within 38 U.S.C.A. § 1154(b) not only applied to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, as the Veteran has reported the onset of tinnitus during active duty, 38 U.S.C.A. § 1154(b) also applies to her contentions regarding the onset of the chronic disability during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  In this case, the Board finds that the record does not contain clear and convincing evidence that the Veteran did not acquire tinnitus during active service, and the combat presumption of 1154(b) with respect to the in-service incurrence of the claimed disability is not rebutted.  

The Veteran has reported the onset of tinnitus during service that has continued to the present day.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  The Board also finds that the Veteran's statements are credible.  Although the Veteran denied experiencing ringing of the ears during an October 2010 post-deployment health assessment, she clarified in a December 2010 statement accompanying her substantive appeal that she was more focused on leaving Iraq and her upcoming marriage than reporting all of her current symptoms.  Although the January 2010 VA audiological examiner was unable to provide an opinion regarding the etiology of the claimed tinnitus due to the Veteran's inconsistent statements during and after service, the Board finds that the Veteran's reported history of continuous symptoms is credible.  Thus, the record does not contain clear and convincing evidence that the Veteran's tinnitus was not incurred during active duty.  Service connection is therefore warranted as the tinnitus had its onset during a period of active duty service.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


